Action for the partition of real property at Arverne, Queens county, including land between highl- and low-water mark. Interlocutory judgment on appeal by the city of New York reversed on the law and the facts, with costs, and the complaint dismissed, with costs, on authority of Marba Sea Bay Corp. v. City of New York (post, p. 764), decided herewith. In view of this decision, the appeal from the order denying plaintiff’s motion for an extra allowance is dismissed, without costs. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Seudder and Johnston, JJ., concur; Lazansky, P. J., concurs for the reasons stated in his concurring memorandum in Marba Sea Bay Corp. v. City of New York (post, p. 764), decided herewith. Young and Carswell, JJ., concur upon the second ground stated in Marba Sea Bay Corp. v. City of New York (post, p. 764), decided herewith. Settle order on notice.